JOSÉ A. CABRANES, Circuit Judge,
concurring:
I concur fully in Chief Judge Walker’s opinion, in which Judge Calabresi also joins, and write briefly to address further Zhang’s jurisdictional arguments and the analysis of Judge Calabresi in his separate opinion.1
To qualify for a waiver of inadmissibility under 8 U.S.C. § 1182(i)(l), a petitioner is required to demonstrate, “to the satisfaction of the Attorney General,” that a refusal to admit the petitioner would result in “extreme hardship” to a qualifying relative. Zhang argues that the statutory phrase “to the satisfaction of the Attorney General” in § 1182(i)(l) serves to entrust the extreme-hardship determination to the Attorney General in the first instance, but that the decision nevertheless is “nondis-cretionary” and therefore subject to judicial review. See Pet’r’s Br. at 10-16. This argument, however, is inconsistent with our governing precedents and the applicable statutory language.
The plain language of § 1182(i)(l) specifically provides that an applicant must demonstrate extreme hardship “to the satisfaction of the Attorney General” — -language that, as we have held before, “clearly entrusts the decision to the Attorney General’s discretion.” See Xiao Ji Chen v. DOJ, 434 F.3d 144, 154 (2d Cir.2006) (noting that the existence of “changed” or “extraordinary” circumstances under 8 U.S.C. § 1158(a)(2)(D), which the petitioner must prove “to the satisfaction of the Attorney General,” is a “discretionary and factual determination[ ]”); Kalkouli v. Ashcroft, 282 F.3d 202, 204 (2d Cir.2002) (construing phrase “in the opinion of the Attorney General” as a “clear[]” grant of “discretion”); see also Vasile v. Gonzales, 417 F.3d 766, 768 (7th Cir.2005) (“Permissive language that refers to demonstrating something to the agency’s ‘satisfaction’ is inherently discretionary.”). Were we to accept Zhang’s contention that the statutory phrase “to the satisfaction of the Attorney General” merely serves “to identify the decision-maker,” Pet’r’s Br. at 13 (citing Nakamoto v. Ashcroft, 363 F.3d 874, 879-80 (9th Cir.2004)), we would render that statutory language mere surplusage, inasmuch as every determination regarding a waiver of inadmissibility or an adjustment of status under the INA must be made in the first instance by the Attorney General and his delegates — namely, the IJ and the BIA. If anything, because the Attorney General and his delegates would be responsible for making the extreme-*177hardship determination in the first instance even absent this phrase, the inclusion of this language in 8 U.S.C. § 1182(i)(l) reinforces the conclusion here, consistent with Xiao Ji Chen and Kalkouli that the provision serves as an express grant of discretion to the Attorney General in making the extreme-hardship determination. Such discretionary judgments, as we held in De La Vega v. Gonzales, 436 F.3d 141, 144 (2d Cir.2006), fall within the plain language of the jurisdiction-denying provision at 8 U.S.C. § 1252(a)(2)(B)®.2
I also agree with Chief Judge Walker that Zhang, in challenging the IJ’s extreme-hardship determination, has failed to raise a “constitutional claim[] or question! ] of law” within the meaning of section 106(a)(l)(A)(iii) (“Section 106”) of the REAL ID Act of 2005, 8 U.S.C. § 1252(a)(2)(D). In Xiao Ji Chen, we concluded that, notwithstanding the jurisdiction-restoring language of the REAL ID Act, “we remain deprived of jurisdiction to review discretionary and factual determinations.” Xiao Ji Chen, 434 F.3d at 154 (emphasis added); see also Bugayong v. INS, 442 F.3d 67, 72 (2d Cir.2006) (“[T]he term ‘questions of law1 in 8 U.S.C. § 1252(a)(2)(D) does not provide our Court with jurisdiction to review a petitioner’s challenge to a decision firmly committed by statute to the discretion of the Attorney General.”); Higuit v. Gonzales, 433 F.3d 417, 420 (4th Cir.2006) (‘We are not free to convert every immigration case into a question of law, and thereby undermine Congress’s decision to grant limited jurisdiction over matters committed in the first instance to the sound discretion of the Executive.”); Vasile v. Gonzales, 417 F.3d 766, 768 (7th Cir.2005) (“Notwithstanding [Section 106] of the [REAL ID] Act ... discretionary or factual determinations continue to fall outside the jurisdiction of the court of appeals entertaining a petition for review.”).
In Xiao Ji Chen, we held that an IJ’s finding of “changed” or “extraordinary” circumstances under 8 U.S.C. § 1158(a)(2)(D) is a “predominantly factual determination, which will invariably turn on the facts of a given case,” 434 F.3d at 154 (quoting Ramadan v. Gonzales, 427 F.3d 1218, 1221-22 (9th Cir.2005)), and we further held that such determinations constitute “discretionary” decisions, inasmuch as the statute specifies that they must be made “to the satisfaction of the Attorney General,” id. Likewise, the decision here as to whether the petitioner has established extreme hardship is a “predominantly factual,” as well as “discretionary,” determination that the statute specifies must be made “to the satisfaction of the Attorney General.” See In re Cervantes-Gonzalez, 22 I. & N. Dec. 560, 565 (BIA 1999) (“As we have stated in other cases involving discretionary relief, extreme hardship is not a definable term of fixed and inflexible meaning, and the elements to establish extreme hardship are dependent upon the facts and circumstances of each case.” (emphases added)); Okpa v. INS, 266 F.3d 313, 317 (4th Cir.2001) (“The question of whether an alien can show extreme hardship [under 8 U.S.C. § 1182(i)(1) ] is committed to the Attorney General’s discretion by statute.”).3 Because such “discretionary and factual de*179terminations” fall outside the scope of the jurisdiction-restoring provision of 8 U.S.C. § 1252(a)(2)(D), see Xiao Ji Chen, 434 F.3d at 154, our review of Zhang’s claim remains precluded by the jurisdictional bar established at 8 U.S.C. § 1252(a)(2)(B)(i).4 See Elysee v. Gonzales, 437 F.3d 221, 223-24 (1st Cir.2006) (holding that the petitioner’s claim, inter alia, that the IJ “complete[ly] disregarded]” relevant hardships “d[id] not raise even a colorable constitutional claim or question of law” because the petitioner merely “attack[ed] ... the factual findings made and the balancing of factors engaged in by the IJ”).
Accordingly, for the reasons stated here and in Chief Judge Walker’s opinion, we lack jurisdiction to review Zhang’s petition.

. Chief Judge Walker having joined this separate concurring opinion, the views expressed herein constitute the views of a majority of the panel.


. Congress’s intent to deny judicial review of discretionary determinations under 8 U.S.C. § 1182(i)(l) is further underscored by the language of § 1182(i)(2), which states that "[n]o court shall have jurisdiction to review a decision or action of the Attorney General regarding a waiver under [§ 1182(i)(l) ].”


. Judge Calabresi suggests in his concurring opinion that Zhang’s claim involves the "application! 1 of contoured statutory language to a particular set of facts,” thus implicating a "question of statutory construction” with respect to "the definition of 'extreme hardship.' ” See Concurrence of Judge Calabresi at *178180. This case, however, does not present any question as to the definition of extreme hardship — a term that the BIA has explicitly described as "not ... definable,” see In re Cervantes-Gonzalez, 22 I. & N. Dec. at 565—but rather, whether such hardship has actually been demonstrated "to the satisfaction of the Attorney General” under the particular "facts and circumstances” of this case, see id. Such determinations — unlike the non-discretionary definition of "parent” as used in 8 U.S.C. § 1182(i)(l), see Concurrence of Judge Calabresi at 180; see also 8 U.S.C. § 1101(b)(1), (2) (defining "child” and "parent” under the INA) — are by their very nature fact-intensive and entail a discretionary weighing of multiple, non-exclusive factors against the backdrop of a statutory standard that the BIA has expressly stated maybe construed "narrowly” in individual cases. See In re Cervantes-Gonzalez, 22 I. & N. Dec. at 565-66; see also Morales Ventura v. Ashcroft, 348 F.3d 1259, 1262 (10th Cir.2003) (“[T]hereis no algorithm for determining when a hardship is 'exceptional and extremely unusual.’ The decision regarding when hardship has reached that level is a judgment call. In other words, the decision requires the exercise of discretion." (emphasis added)); cf. Dos Santos v. Gonzales, 440 F.3d 81, 83 (2d Cir.2006) (finding jurisdiction to review whether the petitioner's crime of conviction constituted an "aggravated felony” as defined by 8 U.S.C. § 1101(a)(43)(F)); Joaquin-Porras v. Gonzales, 435 F.3d 172, 178-80 (2d Cir.2006) (finding jurisdiction to review non-discretionary calculation of "1 year” deadline for filing of asylum application under 8 U.S.C. § 1158(a)(2)(B), but not whether the petitioner had established "changed” or "extraordinary" circumstances under § 1158(a)(2)(D), which must be established "to the satisfaction of the Attorney General”).
Were we to adopt Judge Calabresi’s understanding of Zhang's claims, any discretionary, fact-based decision — including the determination of "changed” or "extraordinary” circumstances in Xiao li Chen — could be recast as a definitional inquiry involving the "application[] of contoured statutory language to a particular set of facts.” Having held that the decisions at issue in Xiao Ji Chen constituted "discretionary and factual determinations” entrusted by statute "to the satisfaction of the Attorney General,” 434 F.3d at 154, it would be inconsistent to adopt a contrary holding here with respect to the functionally identical standard of "extreme hardship” under 8 U.S.C. § 1182(i)(1). Compare 8 U.S.C. § 1158(a)(2)(D) (requiring that "changed circumstances” be found "to the satisfaction of the Attorney General”), and 8 C.F.R. § 1208.4(a)(4)(i) (providing examples of "changed circumstances”), with 8 U.S.C. § 1182(i)(l) (requiring that "extreme hardship” be established "to the satisfaction of the Attorney General”), and In re Cervantes-Gonzalez, 22 I. & N. Dec. at 565-66 (providing non-exclusive factors relevant to determining "extreme hardship”).
Judge Calabresi also suggests that this case involves a "non-discretionaiy” determination implicating “the BIA’s interpretation of a particular statutory term” — namely, whether an applicant has demonstrated "extreme hardship” — as opposed to "the agency’s ultimate exercise of discretion” — namely, whether a waiver of inadmissibility is warranted under 8 U.S.C. § 1182(0(1). See Concurrence of Judge Calabresi at 180 (emphasis added). Although the IJ here assumed that "as a matter of discretion [Zhang] could be granted the waiver [of inadmissibility] he is seeking,” it is also the case, as indicated above, that an applicant is required to establish extreme hardship "to the satisfaction of the Attorney General,” which is itself an independent grant of discretion. In other words, the plain language of 8 U.S.C. § 1182(0(1) evinces multiple levels of discretion with respect to both the predicate finding of extreme hardship and the ultimate granting of a waiver of inadmissibility.
Nor is there support for Judge Calabresi’s statement that the extreme-hardship determination at issue here is "akin to judgments of family hardship” made under the federal sentencing guidelines. See Concurrence of Judge Calabresi at [180 n. 1], In addition to the most obvious difference between extreme-hardship determinations under the INA and hardship determinations under the Guidelines — namely, that our jurisdiction to review the former is barred by statute, see 8 U.S.C. § 1252(a)(2)(B)(i); 8 U.S.C. § 1182(i)(2) — it is instructive that the sentencing cases cited by Judge Calabresi reviewed the hardship determinations at issue for an abuse of discretion. See Kalkouli, 282 F.3d at 204 (“True, in Blanco [v. INS, 68 F.3d 642 (2d Cir.1995) (predating the IIRIRA amendments of 1996),] we reversed a BIA determination on the question of 'extreme hardship’ as an abuse of discretion. But that is precisely the point: The BIA's decision was deemed a matter of discretion." (citation omitted)).


. Judge Calabresi agrees that 8 U.S.C. § 1252(a)(2)(D) “is best read as applying to constitutional questions and to questions that sound in statutory construction," but he suggests that a decision must be "truly” or "purely” discretionary to fall outside the jurisdiction-restoring provisions of the REAL ID Act. See Concurrence of Judge Calabresi at [179-81], In raising a similar argument, Zhang relies heavily on the Ninth Circuit's decision in Nakamoto v. Ashcroft, 363 F.3d 874 (9th Cir.2004), which stated that "[8 U.S.C.] § 1252(a)(2)(B)(ii) applies only to those types of decisions or acts for which the authority is specified to be entirely discretionary,” id. at 880 (emphasis added) (citing Spencer Enters., Inc. v. United States, 345 F.3d 683, 690 (9th Cir.2003)). It is notable, however, that Nakamoto interpreted 8 U.S.C. § 1252(a)(2)(B)(ii), rather than 8 U.S.C. § 1252(a)(2)(B)(i), which governs here, and that even on its own terms, Nakamoto’s interpretation of § 1252(a)(2)(B)(ii) is inconsistent with the plain language of the statute, which explicitly refers to decisions that rest "in the discretion of the Attorney General,” 8 U.S.C. § 1252(a)(2)(B)(ii) (emphasis added), not to decisions that rest “entirely,” "truly,” or "purely” in the discretion of the Attorney General. In any event, because the proposed distinction between “purely discretionaiy” and "discretionary” decisions is largely illusory, no such distinction is warranted in this case; it is enough, as we stated in Xiao Ji Chen, that a decision be entrusted "to the satisfaction of the Attorney General” in order for that decision to fall outside the jurisdiction-restoring provision of 8 U.S.C. § 1252(a)(2)(D).